tcmemo_1997_391 united_states tax_court roland allen pelletier sr petitioner v commissioner of internal revenue respondent docket no filed date roland allen pelletier pro_se edward j laubach jr for respondent memorandum opinion whalen judge respondent determined the following deficiencies in and additions to petitioner's income_tax for taxable years through and including additions to tax_year deficiency sec_6651 sec_6654 dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number dollar_figure big_number big_number all section references are to the internal_revenue_code as in effect during the years in issue petitioner did not file a timely income_tax return for any of the above taxable years respondent computed petitioner's tax for each of those years on the basis of the wages pension income_interest income and capital_gains reported to the internal_revenue_service and determined the above deficiencies and additions in the subject notice_of_deficiency petitioner bears the burden of proving that the tax deficiencies and additions to tax determined by respondent are wrong rule a all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioner has met that burden petitioner resided in bushkill pennsylvania at the time he filed the instant petition the petition states as follows i disagree with all charges changes and adjustments in the notice_of_deficiency it is my contention that the 16th amendment to the constitution is illegal in that it violates the basic body of the constitution as ratified tramples over the bill of rights and collects taxes upon wages rather than income as specified in the amendment cite alexander hamilton federalist there is no position which depends on clearer principles than that every act of a delegated authority contrary to the tenor of the commis- sion under which it is exercised is void no legislative act therefore contrary to the constitution can be valid the court calendared this case for trial at a trial session of the court scheduled to commence in pittsburgh pennsylvania the court also issued the standing pre-trial order directing the parties among other things to submit a trial memorandum not less than days before the first day of the trial session the court received petitioner's trial memorandum several months before the date scheduled for the trial session petitioner's trial memorandum states that he intended to call no witnesses as to the issues in the case petitioner's trial memorandum states see attached one attachment entitled stipulations of fact sets forth facts to be stipulated or not stipulated by counsel the so-called facts enumerated include such statements as that the 16th amendment to the constitution as proposed in and ratified in is illegal upon its face in that it is repugnant to the basic body of the constitution art sec and art sec_2 that it purports to be a law setting itself above the law contained in the original constitution as ratified that art sec of the constitution states for what purpose a direct_tax may be levied by the congress and what the money collected may be used for ie to pay the debts of the united_states to provide for the common defense and to promote the general welfare that the tax_court itself nominally violates the provisions of the 7th amendment to the constitution in that it holds no trial by jury in cases exceeding dollar_figure or more that the definition of income as it relates to taxes is a gain which includes profits that the withholding_tax is illegal the second attachment lists six articles and writings such as an article entitled founders foresaw our servitude in taxation the third attachment to petitioner's trial memorandum is entitled brief on illegal taxation wherein petitioner sets forth his principal contention that the 16th amendment to the constitution is invalid and void petitioner also sets forth therein a number of other contentions such as wages do not constitute 'income' under the constitution and laws and the emancipation proclamation of guarantees to every person the sanctity of his own labor shortly after receiving petitioner's trial memorandum the court issued an order in which we cited 82_tc_403 and 80_tc_1111 and we advised petitioner that the tax_protester arguments set forth in the attachments to his trial memorandum had been considered and rejected by the court in the past and would likely be rejected in this case we warned petitioner that the court could impose sanctions pursuant to sec_6673 if the court found that a taxpayer's position in a proceeding was maintained for delay or was frivolous or groundless finally we gave petitioner an opportunity to submit a new trial memorandum and to set forth arguments other than the tax_protester arguments contained in his first trial memorandum we advised petitioner that in the event he did not submit a new trial memorandum the court would infer that he wished to proceed at trial on the basis of the arguments he made in the trial memorandum he had already submitted petitioner did not submit a new trial memorandum to the court shortly thereafter respondent filed a motion for judgment on the pleadings in which respondent states that the only issue raised by petitioner is whether the sixteenth_amendment to the constitu- tion is illegal because it violates the basic body of the constitution tramples over the bill of rights and collects taxes upon wages rather than income as specified in the amendment the memorandum filed by respondent in support of the motion cites various cases in which the courts of appeals have upheld the 16th amendment to the constitution and cases in which courts have rejected the contention that wages are not income respondent's memorandum also states as follows the third circuit_court of appeals to which circuit an appeal would lie in this case has also held that wages are income within the meaning of the sixteenth_amendment and considers any arguments to the contrary to be frivolous subjecting the party asserting them to possible sanctions 898_f2d_942 3d cir we calendared respondent's motion for a hearing at the pittsburgh pennsylvania trial session when this case was called for trial and for a hearing on respondent's motion for judgment on the pleadings petitioner called no witnesses and offered no documents or other evidence for the record petitioner merely reiterated the tax_protester arguments that are set forth in the attachments to his trial memorandum specifically petitioner argued that the 16th amendment to the constitution is unconstitutional and that wages are not income as we advised petitioner in the order described above petitioner's arguments have previously been considered and rejected by this and other courts see eg 898_f2d_942 3d cir 791_f2d_68 7th cir 770_f2d_17 2d cir 746_f2d_1187 6th cir affg per curiam tcmemo_1983_474 687_f2d_264 8th cir affg per curiam tcmemo_1981_506 abrams v commissioner supra rowlee v commissioner supra in view of the fact that petitioner called no witnesses and introduced no other evidence into the record we find that petitioner has not met his burden of disproving the determinations made by respondent in the notice_of_deficiency see rule a accordingly we hereby sustain the deficiencies and additions set forth in the notice_of_deficiency we need not consider respondent's motion for judgment on the pleadings and we will deny respondent's motion as moot in view of the fact that petitioner disregarded the court's warning and persisted in presenting at trial the tax_protester arguments advanced in his trial memorandum that have been rejected by the courts in the past we find that petitioner instituted or maintained this case primarily for delay and we find that petitioner's position in this case is frivolous accordingly we will require petitioner to pay to the united_states a penalty in the amount of dollar_figure pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered
